  Case: 18-1536     Document: 50    Page: 1     Filed: 02/08/2019




          NOTE: This disposition is nonprecedential.


     United States Court of Appeals
         for the Federal Circuit
                     ______________________

                  VOIT TECHNOLOGIES, LLC,
                       Plaintiff-Appellant

                               v.

                        DEL-TON, INC.,
                       Defendant-Appellee
                     ______________________

                           2018-1536
                     ______________________

      Appeal from the United States District Court for the
   Eastern District of North Carolina in No. 5:17-cv-00259-
   BO, Judge Terrence William Boyle.
                    ______________________

                    Decided: February 8, 2019
                     ______________________

      PETER JOSEPH CORCORAN, III, Corcoran IP Law PLLC,
   Texarkana, TX, for plaintiff-appellant.

      JOSEPH A. SCHOUTEN, Ward and Smith, PA, Raleigh,
   NC, for defendant-appellee.
                   ______________________

     Before WALLACH, TARANTO, and STOLL, Circuit Judges.
   WALLACH, Circuit Judge.




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 1 of 7
  Case: 18-1536     Document: 50     Page: 2    Filed: 02/08/2019




   2                    VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.




        Appellant Voit Technologies, LLC (“Voit”) sued Appel-
   lee Del-Ton, Inc. (“Del-Ton”) in the U.S. District Court for
   the Eastern District of North Carolina (“District Court”),
   alleging infringement of claims 1, 3−6, 8−10, 12−13, and
   17−23 (“Asserted Claims”) of U.S. Patent No. 6,226,412
   (“the ’412 patent”). Del-Ton filed a motion to dismiss Voit’s
   complaint pursuant to Federal Rule of Civil Procedure
   12(b)(6), arguing that the Asserted Claims are patent-inel-
   igible under 35 U.S.C. § 101 (2012). 1 The ’412 patent
   teaches a method that “provide[s] secure interactive com-
   munication of text and image information between a cen-
   tral server computer and one or more [remote] client
   computers . . . for the purpose of storing and retrieving
   files describing unique products, services[,] or individuals.”
   ’412 patent, Abstract. The District Court granted Del-
   Ton’s Motion, determining that the Asserted Claims are
   patent-ineligible. VOIT Techs., LLC v. Del-Ton, Inc., No.
   5:17-CV-259-BO, 2018 WL 385188, at *3–4 (E.D.N.C. Jan.
   11, 2018); see J.A. 1 (Judgment).
      Voit appeals. We have jurisdiction pursuant to 28
   U.S.C. § 1295(a)(1) (2012). We affirm.
                           DISCUSSION
       Voit argues that the District Court erred in holding the
   Asserted Claims patent-ineligible under § 101. See Appel-
   lant’s Br. 15−36. After articulating the applicable stand-
   ards, we address Voit’s arguments.
           I. Standards of Review and Legal Standard
       “We apply regional circuit law to the review of motions
   to dismiss for failure to state a claim under Rule 12(b)(6),”
   In re TLI Commc’ns Patent Litig., 823 F.3d 607, 610 (Fed.



       1  Congress did not amend § 101 when it passed the
   Leahy-Smith America Invents Act. See generally Pub. L.
   No. 112-29, 125 Stat. 284 (2011).




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 2 of 7
  Case: 18-1536      Document: 50      Page: 3     Filed: 02/08/2019




   VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.                         3



   Cir. 2016) (citation omitted), here, the Fourth Circuit. The
   Fourth Circuit “review[s] de novo the grant of a motion to
   dismiss for failure to state a claim” and “accept[s] as true
   all of the factual allegations contained in the complaint.”
   Gerner v. Cty. of Chesterfield, 674 F.3d 264, 266 (4th Cir.
   2012) (citation omitted). To survive a motion to dismiss for
   failure to state a claim, a complaint must allege “enough
   facts to state a claim to relief that is plausible on its face.”
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). While
   “well-pleaded factual allegations” are necessary to state a
   claim, mere “conclusions[] are not entitled to the assump-
   tion of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
       “We review issues unique to patent law, including pa-
   tent eligibility under . . . § 101, consistent with our circuit’s
   precedent.” Smart Sys. Innovations, LLC v. Chi. Transit
   Auth., 873 F.3d 1364, 1367 (Fed. Cir. 2017) (internal quo-
   tation marks and citation omitted). Although a district
   court’s determination of patent eligibility under § 101 is an
   issue of law, which we review de novo, see Intellectual Ven-
   tures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1325 (Fed.
   Cir. 2017), “[t]he patent eligibility inquiry may contain un-
   derlying issues of fact,” Berkheimer v. HP Inc., 881 F.3d
   1360, 1365 (Fed. Cir. 2018) (citation omitted). Under § 101,
   a patent claim is ineligible if “(1) it is ‘directed to’ a patent-
   ineligible concept,” such as an “abstract idea,” and “(2), if
   so, the particular elements of the claim, considered ‘both
   individually and “as an ordered combination,”’ do not add
   enough to ‘“transform the nature of the claim” into a pa-
   tent-eligible application.’” Elec. Power Grp., LLC v. Alstom
   S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice
   Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014)).
          II. The Asserted Claims Are Patent-Ineligible
        The Asserted Claims are directed to the abstract idea
   of entering, transmitting, locating, compressing, storing,
   and displaying data (including text and image data) to fa-
   cilitate the buying and selling of items. See ’412 patent




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 3 of 7
  Case: 18-1536     Document: 50      Page: 4    Filed: 02/08/2019




   4                     VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.




   col. 11 ll. 5−53 (reciting, in claim 1, 2 the process of, inter
   alia, (1) entering “text[] . . . and image information” into a
   remote data terminal, (2) “data-compressing the image
   data,” (3) “receiving” the text and image data, creating
   multiple “unique records” before “storing,” “locating” and
   “transmitting” the text and image data separately, (4) “de-
   compressing the images . . . at the . . . remote data termi-
   nal,” and (5) “displaying the de-compressed images along
   with textual information”). We have previously deter-
   mined that similar claims are directed to patent-ineligible
   subject matter. See, e.g., Elec. Power, 830 F.3d at 1353
   (holding claims that, inter alia, “collect[],” “analyz[e],” and
   “display[]” information directed to abstract ideas); In re
   TLI, 823 F.3d at 609 (holding claims that, inter alia, “trans-
   mit[]” digital images directed to the “abstract idea of clas-
   sifying and storing digital images” (emphasis added)).
        Moreover, although we have stated that claims “pur-
   porting to improve the functioning of the com-
   puter . . . might not succumb to the abstract idea
   exception,” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
   1335 (Fed. Cir. 2016) (internal quotation marks and brack-
   ets omitted), Voit’s broad assertion that the Asserted
   Claims “allow[ed] more rapid transmission of higher reso-
   lution digital images” via “advanced image data compres-
   sion” is unsupported, Appellant’s Br. 17, 18 (internal
   quotation marks omitted). Representative claim 1 appears
   to have specific limitations that are further described in the
   specification as being directed to using different compres-
   sion formats in the claimed network, see id. col. 7 ll. 23−49,
   col. 11 ll. 16−17, 33−34, 48−54, such that all communica-
   tion goes through the server and not directly between the
   personal computers (“PC”), see id. col. 7 ll. 41−45 (explain-
   ing that because “client PCs [lack] provisions for converting




       2   Independent claim 1 is representative.




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 4 of 7
  Case: 18-1536     Document: 50      Page: 5    Filed: 02/08/2019




   VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.                      5



   T-format 3 images into usable form[,] . . . the image filer
   server . . . will perform this conversion step”). However,
   Voit fails to explain how employing different formats, as
   claimed, improves compression techniques or the function-
   ing of the computer. Instead, the specification demon-
   strates that the Asserted Claims are directed to use of
   generic computer components performing conventional
   compression techniques to carry out the claimed invention.
   See, e.g., ’412 patent col. 6 ll. 60−64 (acknowledging that
   “[i]n practice, the actual data compression methods em-
   ployed could include the industry standard JPEG for-
   mat . . . or other proprietary or commercially available
   techniques” (emphases added)); cf. In re TLI, 823 F.3d at
   612 (finding claims “directed to the use of conventional or
   generic technology in a nascent but well-known environ-
   ment” do not survive Alice step one). Thus, the Asserted
   Claims are directed to an abstract idea at Alice step one.
       Nor do the Asserted Claims recite an inventive concept
   that transforms the abstract idea into a patentable inven-
   tion. When claims, such as the Asserted Claims, are “di-
   rected to an abstract idea” and “merely requir[e] generic
   computer implementation,” they “do[] not move into [§] 101
   eligibility territory.” buySAFE, Inc. v. Google, Inc., 765
   F.3d 1350, 1354 (Fed. Cir. 2014) (internal quotation marks
   and citation omitted). Although Voit alleges the method of
   the ’412 patent “improves the efficiency of transmitting”
   high resolution data, Appellant’s Br. 10, we have recog-
   nized that claims directed to “improved speed or efficiency
   inherent with applying the abstract idea on a computer”



       3     The ’412 patent’s specification describes modifying
   locally stored format files into “’T’ or ‘Transmitted’ format”
   files for transmission to the image file server “utilizing for-
   matting methods similar to those . . . for encrypting with-
   out hardware security keys.” ’412 patent col. 7 ll. 6−7,
   8−10.




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 5 of 7
  Case: 18-1536     Document: 50     Page: 6    Filed: 02/08/2019




   6                    VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.




   are insufficient to demonstrate an inventive concept, Intel-
   lectual Ventures I LLC v. Capital One Bank (USA), 792
   F.3d 1363, 1367 (Fed. Cir. 2015).
       Moreover, Voit has to do more than simply restate the
   claim limitations and assert that the claims are directed to
   a technological improvement without an explanation of the
   nature of that improvement. See e.g., ’412 patent col. 11 ll.
   16−17, 50–52 (providing claim 1’s compression steps). Gen-
   eral statements of “advanced image data compression” or
   faster communications will not suffice where it is unclear
   how the different compression format claim limitations ac-
   tually achieve the alleged improvements. In re TLI, 823
   F.3d at 615 (finding claims did not survive Alice step two
   where “abstract functional descriptions [were] devoid of
   technical explanation as to how to implement the inven-
   tion”). Therefore, the Asserted Claims are patent-ineligi-
   ble at Alice step two.
       We are unpersuaded by Voit’s primary counterargu-
   ment that the District Court erred because the Asserted
   Claims’ “ordered combination recites the inventive concept
   of improving client-server communications” by use of
   “batch uploading” and “performing image capture on a non-
   interactive basis . . . to minimize server participation.” Ap-
   pellant’s Br. 33 (emphasis added) (internal quotation
   marks, underlining, and citation omitted). Even if cap-
   tured in the Asserted Claims, those steps are generic and
   conventional; considering them as part of an ordered com-
   bination “add[s] nothing . . . that is not already present
   when the steps are considered separately.” Alice, 573 U.S.
   at 225 (citation omitted). Accordingly, the District Court
   did not err in holding the Asserted Claims patent-ineligible
   under § 101.
                           CONCLUSION
       We have considered Voit’s remaining arguments and
   find them unavailing. The Judgment of the U.S. District
   Court for the Eastern District of North Carolina is




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 6 of 7
  Case: 18-1536    Document: 50     Page: 7   Filed: 02/08/2019




   VOIT TECHNOLOGIES, LLC v. DEL-TON, INC.                  7



                          AFFIRMED




Case 5:17-cv-00259-BO Document 77 Filed 02/08/19 Page 7 of 7
